 



Exhibit 10-a-10
2006 LONG-TERM INCENTIVES PLAN
(As Amended)
Section 1: Purpose
The purpose of the Plan is to promote the interests of the Corporation and its
shareowners by providing incentive compensation opportunities to assist in
(i) attracting, motivating and retaining Employees and Non-Employee Directors
and (ii) aligning the interests of Employees and Non-Employee Directors
participating in the Plan with the interests of the Corporation’s shareowners.
Section 2: Definitions
As used in the Plan, the following terms shall have the respective meanings
specified below.

  a.   “Award” means an award granted pursuant to Section 4.     b.   “Award
Agreement” means a document described in Section 6 setting forth the terms and
conditions applicable to an Award granted to a Participant.     c.   “Board of
Directors” means the Board of Directors of the Corporation, as it may be
comprised from time to time.     d.   “Change of Control” means any of the
events outlined in Section 10.     e.   “Code” means the Internal Revenue Code
of 1986, as amended from time to time.     f.   “Committee” means the
Compensation Committee of the Board of Directors, as it may be comprised from
time to time.     g.   “Corporation” means Rockwell Collins, Inc. and any
successor thereto.     h.   “Covered Employee” means a covered employee within
the meaning of Code Section 162(m)(3).     i.   “Dividend Equivalent” means an
amount equal to the amount of cash dividends payable with respect to a share of
Stock after the date specified in an Award Agreement with respect to an Award
settled in Stock, an Award of Restricted Stock or an Award of Restricted Stock
Units.     j.   “Employee” means an individual who is an employee or a leased
employee of the Corporation or a Subsidiary.     k.   “Exchange Act” means the
Securities Exchange Act of 1934, and any successor statute, as it may be amended
from time to time.     l.   “Executive Officer” means an Employee who is an
executive officer of the Corporation as defined in Rule 3b-7 under the Exchange
Act as it may be amended from time to time.     m.   “Fair Market Value” means
the closing sale price of the Stock as reported in the New York Stock
Exchange-Composite Transactions (or if the Stock is not then traded on the New
York Stock Exchange, the closing sale price of the Stock on the stock exchange
or over-the-counter market on which the Stock is principally trading on the
relevant date) on the date of a determination (or on the next preceding day the
Stock was traded if it was not traded on the date of a determination).     n.  
“Incentive Stock Option” means an Option (or an option to purchase Stock granted
pursuant to any other plan of the Corporation or a Subsidiary) intended to
comply with Code Section 422.     o   “Non-Employee Director” means a member of
the Board of Directors who is not an Employee.

 



--------------------------------------------------------------------------------



 



  p.   “Non-Qualified Stock Option” means an Option that is not an Incentive
Stock Option.     q.   “Option” means an option to purchase Stock granted
pursuant to Section 4(a).     r.   “Participant” means any Employee or
Non-Employee Director who has been granted an Award.     s.   “Performance
Formula” means, for a Performance Period, one or more objective formulas or
standards established by the Committee for purposes of determining whether or
the extent to which an Award has been earned based on the level of performance
attained with respect to one or more Performance Goals. Performance Formulas may
vary from Performance Period to Performance Period and from Participant to
Participant and may be established on a stand-alone basis, in tandem or in the
alternative.     t.   “Performance Goal” means the level of performance, whether
absolute or relative to a peer group or index, established by the Committee as
the performance goal with respect to a Performance Measure. Performance Goals
may vary from Performance Period to Performance Period and from Participant to
Participant and may be established on a stand-alone basis, in tandem or in the
alternative.     u.   “Performance Measure” means one or more of the following
selected by the Committee to measure the performance of the Corporation, a
business unit (which may but need not be a Subsidiary) of the Corporation or
both for a Performance Period: basic or diluted earnings per share; revenue;
sales; operating income; earnings before or after interest, taxes, depreciation
or amortization; return on capital; return on invested capital; return on
equity; return on assets; return on net assets; return on sales; cash flow;
operating cash flow; free cash flow (operating cash flow plus proceeds from
property dispositions less capital expenditures); working capital; stock price;
and total shareowner return. Each such measure, to the extent applicable, shall
be determined in accordance with generally accepted accounting principles as
consistently applied by the Corporation and, if so determined by the Committee
at the time the Award is granted and to the extent permitted under Code
Section 162(m), adjusted to omit the effects of extraordinary items, gain or
loss on the disposal of a business segment, unusual or infrequently occurring
events and transactions and cumulative effects of changes in accounting
principles. Performance Measures may vary from Performance Period to Performance
Period and from Participant to Participant and may be established on a
stand-alone basis, in tandem or in the alternative.     v.   “Performance
Period” means one or more periods of time (of not less than one fiscal year of
the Corporation), as the Committee may designate, over which the attainment of
one or more Performance Goals will be measured for the purpose of determining a
Participant’s rights in respect of an Award.     w.   “Performance Share” means
an Award denominated in shares of Stock based on the achievement of performance
goals granted pursuant to Section 4(f).     x.   “Performance Unit” means an
Award denominated in cash based on the achievement of performance goals granted
pursuant to Section 4(e).     y.   “Plan” means this 2006 Long-Term Incentives
Plan as adopted by the Corporation and in effect from time to time.     z.  
“Restricted Stock” means Stock granted pursuant to Section 4(c) which may not be
traded or sold until the date that the restrictions on transferability imposed
by the Committee or the Board of Directors, as the case may be, with respect to
such Stock lapse.     aa.   “Restricted Stock Unit” means the right to receive
in cash, Stock or a combination of cash and Stock, the Fair Market Value of one
share of Stock granted pursuant to Section 4(d).     bb.   “SAR” means a stock
appreciation right granted pursuant to Section 4(b).

2



--------------------------------------------------------------------------------



 



  cc.   “Section 409A” means Code Section 409A, including any regulations and
other guidance issued thereunder.     dd.   “Stock” means shares of Common
Stock, par value $.01 per share, of the Corporation or any security of the
Corporation issued in substitution, exchange or lieu thereof.     ee.  
“Subsidiary” means (i) any corporation or other entity in which the Corporation,
directly or indirectly, controls 50% or more of the total combined voting power
of such corporation or other entity and (ii) any corporation or other entity in
which the Corporation has a significant equity interest and which the Committee
has determined to be considered a Subsidiary for purposes of the Plan.

Section 3: Eligibility
The Committee or, with respect to Awards under Section 4(h), the Committee or
the Board of Directors, may grant one or more Awards to any Employee or
Non-Employee Director designated by it to receive an Award. Non-Employee
Directors are eligible to receive Awards only to the extent provided in
Section 4(h).
Section 4: Awards
The Committee or, with respect to Awards under Section 4(h), the Committee or
the Board of Directors, may grant any one or more of the following types of
Awards, and any such Award may be granted by itself, together with another Award
that is linked and alternative to the Award with which it is granted or together
with another Award that is independent of the Award with which it is granted:

  a.   Options. An Option is an option to purchase a specific number of shares
of Stock exercisable at such time or times and subject to such terms and
conditions as the Committee may determine consistent with the provisions of the
Plan, including the following:

  (i)   The exercise price of an Option shall not be less than 100% of the Fair
Market Value of the Stock on the date the Option is granted, and no Option may
be exercisable more than 10 years after the date the Option is granted.     (ii)
  The exercise price of an Option shall be paid in cash or, at the discretion of
the Committee, in Stock or in a combination of cash and Stock. Any Stock
accepted in payment of the exercise price of an Option shall be valued at its
Fair Market Value on the date of exercise.     (iii)   No fractional shares of
Stock will be issued or accepted. The Committee may impose such other
conditions, restrictions and contingencies with respect to shares of Stock
delivered pursuant to the exercise of an Option as it deems desirable.     (iv)
  Incentive Stock Options shall be subject to the following additional
provisions:

  A.   No grant of Incentive Stock Options to any one Employee shall cover a
number of shares of Stock whose aggregate Fair Market Value (determined on the
date the Option is granted), together with the aggregate Fair Market Value
(determined on the respective date of grant of the Incentive Stock Option) of
the shares of Stock covered by any Incentive Stock Options that have been
previously granted under the Plan or any other plan of the Corporation or any
Subsidiary and that are exercisable for the first time during the same calendar
year, exceeds $100,000 (or such other amount as may be fixed as the maximum
amount permitted by Code Section 422(d)); provided, however, that, if the
limitation is exceeded, the Incentive Stock Options in excess of such limitation
shall be treated as Non-Qualified Stock Options.     B.   No Incentive Stock
Option may be granted under the Plan after November 17, 2015.

3



--------------------------------------------------------------------------------



 



  C.   No Incentive Stock Option may be granted to an Employee who on the date
of grant is not an employee of the Corporation or a corporation that is a
subsidiary of the Corporation within the meaning of Code Section 424(f).

  b.   Stock Appreciation Rights (SARs). A SAR is the right to receive a payment
measured by the increase in the Fair Market Value of a specified number of
shares of Stock from the date of grant of the SAR to the date on which the
Participant exercises the SAR. SARs may be (i) freestanding SARs or (ii) tandem
SARs granted in conjunction with an Option, either at the time of grant of the
Option or at a later date, and exercisable at the Participant’s election instead
of all or any part of the related Option. The payment to which the Participant
is entitled on exercise of a SAR may be in cash, in Stock valued at Fair Market
Value on the date of exercise or partly in cash and partly in Stock, as the
Committee may determine.     c.   Restricted Stock. Restricted Stock is Stock
that is issued to a Participant subject to restrictions on transfer and such
other restrictions on incidents of ownership as the Committee may determine,
which restrictions shall lapse at such time or times, or upon the occurrence of
such event or events, including but not limited to the achievement of one or
more specific goals with respect to performance of the Corporation, a business
unit (which may but need not be a Subsidiary) of the Corporation or that
Participant over a specified period of time as the Committee may determine. For
restrictions that lapse based on the passage of time, the minimum time period
for full vesting shall be three years, unless the Committee determines
otherwise. Subject to the specified restrictions, the Participant as owner of
those shares of Restricted Stock shall have the rights of the holder thereof,
except that the Committee may provide at the time of the Award that any
dividends or other distributions paid with respect to that Stock while subject
to those restrictions shall be accumulated, with or without interest, or
reinvested in Stock and held subject to the same restrictions as the Restricted
Stock and such other terms and conditions as the Committee shall determine.
Shares of Restricted Stock shall be registered in the name of the Participant
and, at the Corporation’s sole discretion, shall be held in book entry form
subject to the Corporation’s instructions or shall be evidenced by a
certificate, which shall bear an appropriate restrictive legend, shall be
subject to appropriate stop-transfer orders and shall be held in custody by the
Corporation until the restrictions on those shares of Restricted Stock lapse.  
  d.   Restricted Stock Unit. A Restricted Stock Unit is an Award of a
contractual right to receive at a specified future date an amount based on the
Fair Market Value of one share of Stock, subject to such terms and conditions as
the Committee may establish. Restricted Stock Units that become payable in
accordance with their terms and conditions shall be settled in cash, Stock, or a
combination of cash and Stock, as determined by the Committee. The Committee may
provide for the accumulation of Dividend Equivalents in cash, with or without
interest, or the reinvestment of Dividend Equivalents in Stock held subject to
the same conditions as the Restricted Stock Unit and such terms and conditions
as the Committee shall determine. Any person who holds Restricted Stock Units
shall have no ownership interest in the shares of Stock to which such Restricted
Stock Units relate until and unless payment with respect to such Restricted
Stock Units is actually made in shares of Stock.     e.   Performance Units. A
Performance Unit is an Award denominated in cash, the amount of which may be
based on the achievement, over a specified period of time, of one or more
specific goals with respect to performance of the Corporation, a business unit
(which may but need not be a Subsidiary) of the Corporation or the Participant
to whom the Performance Units are granted. The amount that may be paid to any
one Participant with respect to Performance Units shall not exceed an annual
average of $10 million during any consecutive three year period. The payout of
Performance Units may be in cash, in Stock valued at the Fair Market Value on
the payout date (or at the sole discretion of the Committee, the day immediately
preceding that date), or partly in cash and partly in Stock, as the Committee
may determine.

4



--------------------------------------------------------------------------------



 



  f.   Performance Shares. A Performance Share is an Award denominated in Stock,
the amount of which may be based on the achievement, over a specified period of
time, of one or more specific goals with respect to performance of the
Corporation, a business unit (which may but need not be a Subsidiary) of the
Corporation or the Participant to whom the Performance Shares are granted. The
payout of Performance Shares may be in Stock, in cash based on the Fair Market
Value on the payout date (or at the sole discretion of the Committee, the day
immediately preceding that date), or partly in cash and partly in Stock, as the
Committee may determine.     g.   Performance Compensation Awards.

  (i)   The Committee may, at the time of grant of an Award (other than an
Option or SAR) designate such Award as a Performance Compensation Award in order
that such Award constitute qualified performance-based compensation under Code
Section 162(m); provided, however, that no Performance Compensation Award may be
granted to an Employee who on the date of grant is a leased employee of the
Corporation or a Subsidiary. With respect to each such Performance Compensation
Award, the Committee shall (on or before the 90th day of the applicable
Performance Period or such other period as may be required by Code Section 162
(m)) establish, in writing, a Performance Period, Performance Measure(s),
Performance Goal(s) and Performance Formula(s). Once established for a
Performance Period, such items shall not be amended or otherwise modified if and
to the extent such amendment or modification would cause the compensation
payable pursuant to the Award to fail to constitute qualified performance-based
compensation under Code Section 162(m).     (ii)   A Participant shall be
eligible to receive payment in respect of a Performance Compensation Award only
to the extent that the Performance Goal(s) for that Award are achieved and the
Performance Formula as applied against such Performance Goal(s) determines that
all or some portion of such Participant’s Award has been earned for the
Performance Period. As soon as practicable after the close of each Performance
Period, the Committee shall review and determine whether, and to what extent,
the Performance Goal(s) for the Performance Period have been achieved and, if
so, determine the amount of the Performance Compensation Award earned by the
Participant for such Performance Period based upon such Participant’s
Performance Formula. The Committee shall then determine the actual amount of the
Performance Compensation Award to be paid to the Participant and, in so doing,
may in its sole discretion decrease, but not increase, the amount of the Award
otherwise payable to the Participant based upon such performance. The maximum
Performance Compensation Award for any one Participant for any one Performance
Period shall be determined in accordance with Sections 4(e) and 5(b), as
applicable.

  h.   Awards to Non-Employee Directors.

  (i)   Initial Award. Subject to the provisions of Section 4(h)(v), each newly
elected Non-Employee Director shall, as soon as practicable after initially
becoming a member of the Board of Directors, be granted an Award of a whole
number of Restricted Stock Units determined by dividing $200,000 (or such other
amount determined by the Board of Directors) by the Fair Market Value on the
date of such initial appointment and rounding up to the next highest whole
number, with terms and conditions including restrictions as determined by the
Board of Directors or the Committee. The restrictions on the Restricted Stock
Units shall lapse and it is intended that the Restricted Stock Units shall be
payable only upon permissible payment events under Section 409A or in a manner
that meets the requirements of an exemption from Section 409A, as set forth in
the applicable Award Agreement.     (ii)   Annual Award. Subject to the
provisions of Section 4(h)(v), immediately following the Annual Meeting of
Shareowners held in the year 2006 and each annual Meeting of Shareowners
thereafter, each Non-Employee Director who has served as a director for at least
one year and is elected a director at, or who was previously elected and

5



--------------------------------------------------------------------------------



 



      continues as a director after, that Annual Meeting shall be granted a
whole number of Restricted Stock Units determined by dividing $100,000 (or such
other amount determined by the Board of Directors) by the Fair Market Value on
the date of the Annual Meeting and rounding up to the next highest whole number,
with terms and conditions including restrictions as determined by the Board of
Directors or the Committee. The restrictions on the Restricted Stock Units shall
lapse and it is intended that the Restricted Stock Units shall be payable only
upon permissible payment events under Section 409A or in a manner that meets the
requirements of an exemption from Section 409A, as set forth in the applicable
Award Agreement.     (iii)   Restricted Stock Units in Lieu of Cash
Compensation. Subject to the provisions of Section 4(h)(v), in lieu of cash
compensation, each Non-Employee Director may elect to receive all or a portion
of his or her annual retainer or other fees for service on the Board of
Directors or its committees by delivery of a whole number of shares of
Restricted Stock Units, determined by dividing the portion of the retainer fee
or other fees to be paid in Restricted Stock Units by the Fair Market Value on
the date when payment is made and rounding up to the next highest whole number.
The restrictions on the Restricted Stock Units shall lapse and it is intended
that the Restricted Stock Units shall be payable only upon permissible payment
events under Section 409A or in a manner that meets the requirements of an
exemption from Section 409A, as set forth in the applicable Award Agreement.    
(iv)   Timing to Elect to Receive Restricted Stock Units in Lieu of Cash
Compensation. To the extent that such arrangement is subject to Section 409A,
any election made by a Non-Employee Director under Section 4(h)(iii) to forego
cash compensation must be made by December 31 of the calendar year preceding the
calendar year in which the Non-Employee Director will be performing the services
underlying such cash compensation; provided, however, that such election may be
made within 30 days after the date a Non-Employee Director first becomes
eligible to participate in the Plan (but only with respect to amounts earned
after the date of the election).     (v)   Changes to Award Grants. At such
times as it may determine, the Board of Directors may change (A) the form of any
Award provided for in Sections 4(h)(i), 4(h)(ii) and 4(h)(iii) to any other type
of Award set forth in this Section 4 and (B) the size and the vesting period of
any such Award.     (vi)   For grants of Awards to Non-Employee Directors, all
references to the Committee in this Section 4 and in Sections 8(a), 8(c), 8(d)
and 8(g) shall be deemed to refer to the Committee or the Board of Directors.

  i.   Deferrals. The Committee may require or permit Participants to defer the
issuance or vesting of shares of Stock or the settlement of Awards under such
rules and procedures as it may establish under the Plan. The Committee may also
provide that deferred settlements include the payment or crediting of interest
on the deferral amounts, or the payment or crediting of Dividend Equivalents on
deferred settlements in shares of Stock. Notwithstanding the foregoing, no
deferral will be permitted if it will result in the Plan becoming an “employee
pension benefit plan” under Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is not otherwise exempt under
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Notwithstanding the
foregoing, it is the intent of the Corporation that any deferral made under this
Section 4(i) shall (A) satisfy the requirements for exemption under Section 409A
or (B) satisfy the requirements of Section 409A.     j.   Other Section 409A
Provisions. In addition to the provisions related to the deferral of Awards
under the Plan set forth in
Section 4(i) and notwithstanding any other provision of the Plan to the
contrary, the following provisions shall apply to Awards:

  (i)   To the extent not otherwise set forth in the Plan, it is the intent of
the Corporation that the Award Agreement for each Award shall set forth (or
shall incorporate by reference

6



--------------------------------------------------------------------------------



 



      to the Corporation’s Post-2004 Deferred Compensation Plan) such terms and
conditions as are necessary to (A) satisfy the requirements for exemption under
Section 409A or (B) satisfy the requirements of Section 409A;     (ii)   Without
limiting the generality of the foregoing, it is the intent of the Corporation
that the payment of dividends on Restricted Stock or the payment of Dividend
Equivalents on Restricted Stock Units or Performance Shares shall (A) satisfy
the requirements for exemption under Section 409A or (B) satisfy the
requirements of Section 409A, including without limitation, to the extent
necessary, the establishment of a separate written arrangement providing for the
payment of such dividends or Dividend Equivalents; and     (iii)  
Notwithstanding any other provision of this Plan or an Award Agreement to the
contrary, any Performance Compensation Award granted under this Plan prior to
September 12, 2007 shall be payable in the calendar year in which the
Performance Period ends; and     (iv)   Notwithstanding any other provision of
this Plan to the contrary, the Corporation makes no representation that the Plan
or any Award will be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any Award.

Section 5: Stock Available under Plan

  a.   Subject to the adjustment provisions of Section 9, 11 million shares of
Stock are hereby reserved for grant and issuance for the purpose of making
Awards under the Plan. With respect to shares of Stock issued pursuant to Awards
of Restricted Stock, Restricted Stock Units, Performance Shares or Performance
Units, the shares of Stock available for grant and issuance hereunder will be
reduced by 3 shares of Stock for every such share of Stock so issued. For
purposes of applying the limitations provided in this Section 5(a), all shares
of Stock with respect to the unexercised, undistributed or unearned portion of
any terminated or forfeited Award shall be available for further Awards. If
shares of Stock are withheld or tendered as payment of the exercise price or for
taxes in connection with an Award, however, such shares of Stock may not be
reused, reissued or otherwise treated as being available for additional Awards
or issuance under the Plan. For SARs settled in stock, both the shares of Stock
issued pursuant to the Award and the specified number of shares of Stock
underlying the Award shall be treated as being unavailable for other Awards or
other issuances pursuant to the Plan unless the SAR is forfeited, terminated or
cancelled without the delivery of shares of Stock. For SARs settled in cash, the
specified number of shares of Stock underlying the Award shall be treated as
being unavailable for other Awards or other issuances pursuant to the Plan
unless the SAR is forfeited, terminated or cancelled without the delivery of
cash.     b.   Subject to the adjustment provisions of Section 9, no single
Participant shall receive Awards, as an annual average during any consecutive
three year period, of more than 600,000 Options (measured by the number of
shares of Stock underlying such Options), SARs (measured by the number of shares
of Stock underlying such SARs), shares of Restricted Stock, Restricted Stock
Units, Performance Shares or any combination thereof under the Plan. For
purposes of determining such limit on Awards to a Participant under this
Section 5, each share of Stock underlying an Award of Restricted Stock,
Restricted Stock Units or Performance Shares shall count as 3 shares.     c.  
The Stock that may be delivered on grant, exercise or settlement of an Award
under the Plan may be reacquired shares held in treasury or authorized but
unissued shares. At all times the Corporation will reserve and keep available a
sufficient number of shares of Stock to satisfy the requirements of all
outstanding Awards made under the Plan.

7



--------------------------------------------------------------------------------



 



Section 6: Award Agreements
Each Award under the Plan shall be evidenced by an Award Agreement. Each Award
Agreement shall set forth the terms and conditions applicable to the Award,
including but not limited to: (i) provisions for the time at which the Award
becomes exercisable or otherwise vests; (ii) provisions for the treatment of the
Award in the event of the termination of a Participant’s status as an Employee;
(iii) any special provisions applicable in the event of an occurrence of a
Change of Control, as determined by the Committee consistent with the provisions
of the Plan; and (iv) in the Committee’s sole discretion, any additional
provisions as are required to (A) satisfy the requirements for exemption under
Section 409A or (B) satisfy the requirements of Section 409A.
Section 7: Amendment and Termination
The Board of Directors may at any time amend, suspend or terminate the Plan, in
whole or in part; provided, however, that, without the approval of the
shareowners of the Corporation, no such action shall (i) increase the number of
shares of Stock available for Awards as set forth in Section 5 (other than
adjustments pursuant to Section 9), or (ii) materially increase the benefits
accruing to Participants under the Plan or otherwise make any material revision
to the Plan, or otherwise be effective to the extent that such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan, including applicable requirements of the New York Stock Exchange; and
provided, further, that, subject to Section 9, no such action shall impair the
rights of any holder of an Award without the holder’s consent. The Committee
may, subject to the Plan, at any time alter or amend any or all Award Agreements
to the extent permitted by applicable law; provided, however, that, subject to
Section 9, no such alteration or amendment shall impair the rights of any holder
of an Award without the holder’s consent. Notwithstanding the foregoing, neither
the Board of Directors nor the Committee shall (except pursuant to Section 9)
amend the Plan or any Award Agreement to reprice any Option or SAR whose
exercise price is above the then Fair Market Value of the Stock subject to the
Award, whether by decreasing the exercise price, canceling the Award and
granting a substitute Award, or otherwise.
Section 8: Administration

  a.   The Plan and all Awards shall be administered by the Committee. The
members of the Committee shall be designated by the Board of Directors.     b.  
Any member of the Committee who, at the time of any proposed grant of one or
more Awards, is not both an “outside director” as defined for purposes of Code
Section 162(m) and a “Non-Employee Director” as defined in Rule 16b-3(b)(3)(i)
under the Exchange Act (or any successor provision), shall abstain from and take
no part in the Committee’s action on the proposed grant.     c.   The Committee
shall have full and complete authority, in its sole and absolute discretion,
(i) to exercise all of the powers granted to it under the Plan, (ii) to
construe, interpret and implement the Plan and any related document, (iii) to
prescribe, amend and rescind rules relating to the Plan, (iv) to make all
determinations necessary or advisable in administering the Plan, and (v) to
correct any defect, supply any omission and reconcile any inconsistency in the
Plan. The actions and determinations of the Committee on all matters relating to
the Plan and any Awards will be final and conclusive. The Committee’s
determinations under the Plan need not be uniform and may be made by it
selectively among Employees and Non-Employee Directors who receive, or who are
eligible to receive, Awards under the Plan, whether or not such persons are
similarly situated.     d.   The Committee and others to whom the Committee has
delegated such duties shall keep a record of all their proceedings and actions
and shall maintain all such books of account, records and other data as shall be
necessary for the proper administration of the Plan.     e.   The Corporation
shall pay all reasonable expenses of administering the Plan, including but not
limited to the payment of professional fees.     f.   It is the intent of the
Corporation that the Plan and Awards hereunder satisfy, and be interpreted in a
manner that satisfy: (i) in the case of Participants who are or may be Executive
Officers or Non-Employee Directors, the applicable requirements of Rule 16b-3
under the Exchange Act, so that such persons will be entitled to the benefits of
Rule 16b-3,

8



--------------------------------------------------------------------------------



 



      or other exemptive rules under Section 16 of the Exchange Act, and will
not be subjected to avoidable liability under Section 16(b) of the Exchange Act;
(ii) in the case of Performance Compensation Awards to Covered Employees, the
applicable requirements of Code Section 162(m); and (iii) either the
requirements for exemption under Section 409A or the requirements of Section
409A. If any provision of the Plan or of any Award Agreement would otherwise
frustrate or conflict with the intent expressed in this Section 8(f), that
provision to the extent possible shall be interpreted and deemed amended so as
to avoid such conflict. To the extent of any remaining irreconcilable conflict
with such intent, and to the extent legally permitted, such provision shall be
deemed void as to Executive Officers, Non-Employee Directors or Covered
Employees, as applicable.     g.   The Committee may appoint such accountants,
counsel, and other experts as it deems necessary or desirable in connection with
the administration of the Plan.     h.   The Committee may delegate, and revoke
the delegation of, all or any portion of its authority and powers under the Plan
to the Chief Executive Officer of the Corporation, except that the Committee may
not delegate any discretionary authority with respect to Awards granted to the
Chief Executive Officer or Non-Employee Directors or substantive decisions or
functions regarding the Plan or Awards to the extent inconsistent with the
intent expressed in Section 8(f) or to the extent prohibited by applicable law.

Section 9: Adjustment Provisions

  a.   In the event of any change in or affecting the outstanding shares of
Stock by reason of a stock dividend or split, merger or consolidation (whether
or not the Corporation is a surviving corporation), recapitalization,
reorganization, combination or exchange of shares or other similar corporate
changes or an extraordinary dividend in cash, securities or other property, the
Board of Directors shall make such amendments to the Plan and outstanding Awards
and Award Agreements and make such adjustments and take actions thereunder as it
deems appropriate, in its sole discretion, under the circumstances. Such
amendments, adjustments and actions may include, but are not limited to, changes
in the number of shares of Stock then remaining subject to the Plan, and the
maximum number of shares that may be granted or delivered to any single
Participant pursuant to the Plan, including those that are then covered by
outstanding Awards, or accelerating the vesting of outstanding Awards.     b.  
The existence of the Plan and the Awards granted hereunder shall not affect or
restrict in any way the right or power of the Board of Directors or the
shareowners of the Corporation to make or authorize any adjustment,
recapitalization, reorganization or other change in the capital structure of its
business, any merger or consolidation of the Corporation, any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Stock
or the rights thereof, the dissolution or liquidation of the Corporation or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding.

Section 10: Miscellaneous

  a.   Change of Control. Except as otherwise determined by the Committee at the
time of the grant of an Award, and except as is necessary to satisfy the
requirements for exemption under Section 409A or the requirements of
Section 409A (in which event, the Committee may determine to modify the
definition of Change of Control in order to satisfy such requirements), upon a
Change of Control of the Corporation, all outstanding Stock Options and SARs
shall become vested and exercisable; all restrictions on Restricted Stock and
Restricted Stock Units shall lapse; all performance goals shall be deemed
achieved at levels determined by the Committee and all other terms and
conditions met; all Performance Shares shall be delivered; all Performance Units
and Restricted Stock Units shall be paid out as promptly as practicable; and all
other Awards shall be delivered or paid. The term “Change of Control” shall mean
the occurrence of any of the following:

9



--------------------------------------------------------------------------------



 



  (i)   The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Corporation (the “Outstanding Rockwell Collins Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Rockwell Collins Voting Securities”); provided, however, that, for
purposes of this subparagraph (i), the following acquisitions shall not
constitute a Change of Control: (w) any acquisition directly from the
Corporation; (x) any acquisition by the Corporation; (y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation, or any corporation controlled by the Corporation; or (z) any
acquisition pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (iii) of this Section 10(a); or     (ii)   Individuals who, as
of November 17, 2005, constitute the Board of Directors (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided, however, that any individual becoming a director subsequent
to that date whose election, or nomination for election by the Corporation’s
shareowners, was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors; or     (iii)  
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation or the
acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (A) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Rockwell Collins Common Stock and Outstanding Rockwell Collins
Voting Securities immediately prior to such Corporate Transaction beneficially
own, directly or indirectly, more than 50% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Rockwell Collins Common Stock and
Outstanding Rockwell Collins Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the
Corporation, or of such corporation resulting from such Corporate Transaction)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Corporate Transaction or the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Corporate Transaction and (C) at least a majority of the
members of the board of directors of the corporation resulting from such
Corporate Transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Corporate Transaction; or     (iv)   Approval by the
Corporation’s shareowners of a complete liquidation or dissolution of the
Corporation.

      Notwithstanding the foregoing provisions of this definition, unless
otherwise determined by the Board of Directors, no Change of Control shall be
deemed to have occurred with

10



--------------------------------------------------------------------------------



 



      respect to an Award if (A) the holder of such Award is a member of a group
that first announces a proposal which, if successful, would result in a Change
of Control and which proposal (including any modifications thereof) is
ultimately successful, (B) the holder of such Award acquires a two percent (2%)
or more equity interest in the entity that ultimately acquires the Company
pursuant to the transaction described in clause (A) above, or (C) treatment of
an event that is otherwise a Change of Control under this Section 10(a) with
respect to such Award would result in violation of the rules relating to
“nonqualified deferred compensation plans” under Section 409A(a).     b.  
Nonassignability. Except as otherwise provided by the Committee, no Award shall
be assignable or transferable except by will or by the laws of descent and
distribution.     c.   Other Payments or Awards. Nothing contained in the Plan
shall be deemed in any way to limit or restrict the Corporation or a Subsidiary
from making any award or payment to any person under any other plan, arrangement
or understanding, whether now existing or hereafter in effect.     d.   Payments
to Other Persons. If payments are legally required to be made to any person
other than the person to whom any payment is to be provided under the Plan, then
payments shall be made accordingly; provided, however, to the extent that such
payments would cause an Award to fail to satisfy the requirements for exemption
under Section 409A or the requirements of Section 409A, the Committee may
determine in its sole discretion not to make such payments in such manner. Any
such payment shall be a complete discharge of the liability hereunder.     e.  
Unfunded Plan. The Plan shall be unfunded. No provision of the Plan or any Award
Agreement shall require the Corporation or a Subsidiary, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Corporation or a Subsidiary maintain
separate bank accounts, books, records or other evidence of the existence of a
segregated or separately maintained or administered fund for such purposes.
Participants shall have no rights under the Plan other than as unsecured general
creditors of the Corporation or a Subsidiary, except that insofar as they may
have become entitled to payment of additional compensation by performance of
services, they shall have the same rights as other employees under generally
applicable law.     f.   Limits of Liability. Any liability of the Corporation
or a Subsidiary to any Participant with respect to an Award shall be based
solely upon contractual obligations created by the Plan and the Award Agreement.
Neither the Corporation or its Subsidiaries, nor any member of the Board of
Directors or of the Committee, nor any other person participating in any
determination of any question under the Plan, or in the interpretation,
administration or application of the Plan, shall have any liability to any party
for any action taken, or not taken, in good faith under the Plan.     g.  
Rights of Employees and Non-Employee Directors. Except as provided in
Section 4(h), status as an eligible Employee or Non-Employee Director shall not
be construed as a commitment that any Award shall be made under the Plan to such
eligible Employee or Non-Employee Director or to eligible Employees and
Non-Employee Directors generally. Nothing contained in the Plan or in any Award
Agreement shall confer upon any Employee, Non-Employee Director or Participant
any right to continue in the employ or other service of the Corporation or a
Subsidiary, and shall not constitute any contract or limit in any way the right
of the Corporation or a Subsidiary to change such person’s compensation or other
benefits or to terminate the employment or other service of such person with or
without cause. A transfer of an Employee from the Corporation to a Subsidiary,
or vice versa, or from one Subsidiary to another, and a leave of absence, duly
authorized by the Corporation, shall not be deemed a termination of employment
or other service; provided, however, that, to the extent that Section 409A is
applicable to an Award, Section 409A’s definition of “separation of service”, to
the extent contradictory, shall apply to determine when a Participant becomes
entitled to a distribution upon termination of employment.

11



--------------------------------------------------------------------------------



 



  h.   Rights as a Shareowner. A Participant shall have no rights as a
shareowner with respect to any Stock covered by an Award until the date the
Participant becomes the holder of record thereof. Except as provided in
Section 9, no adjustment shall be made for dividends or other rights, unless the
Award Agreement specifically requires such adjustment.     i.   Withholding.
Applicable taxes, to the extent required by law, shall be withheld in respect of
all Awards. A Participant may satisfy the withholding obligation by paying the
amount of any taxes in cash or, with the approval of the Committee, shares of
Stock may be delivered to the Corporation or deducted from the payment to
satisfy the obligation in full or in part. The amount of the withholding and the
number of shares of Stock to be paid or deducted in satisfaction of the
withholding requirement shall be determined by the Committee with reference to
the Fair Market Value of the Stock when the withholding is required to be made;
provided, however, that the amount of withholding to be paid in respect of
Options exercised through the cashless method in which shares of Stock for which
the Options are exercised are immediately sold may be determined by reference to
the price at which said shares are sold. The Corporation shall have no
obligation to deliver any Stock pursuant to the grant or settlement of any Award
until it has been reimbursed for all required withholding taxes.     j.  
Section Headings. The section headings contained herein are for the purpose of
convenience only, and in the event of any conflict, the text of the Plan, rather
than the section headings, shall control.     k.   Construction. In interpreting
the Plan, the masculine gender shall include the feminine, the neuter gender
shall include the masculine or feminine, and the singular shall include the
plural unless the context clearly indicates otherwise. Any reference to a
statutory provision or a rule under a statute shall be deemed a reference to
that provision or any successor provision unless the context clearly indicates
otherwise.     l.   Invalidity. If any term or provision contained herein or in
any Award Agreement shall to any extent be invalid or unenforceable, such term
or provision will be reformed so that it is valid, and such invalidity or
unenforceability shall not affect any other provision or part thereof.     m.  
Applicable Law. The Plan, the Award Agreements and all actions taken hereunder
or thereunder shall be governed by, and construed in accordance with, the laws
of the State of Delaware without regard to the conflict of law principles
thereof.     n.   Compliance with Laws. Notwithstanding anything contained
herein or in any Award Agreement to the contrary, the Corporation shall not be
required to sell, issue or deliver shares of Stock hereunder or thereunder if
the sale, issuance or delivery thereof would constitute a violation by the
Participant or the Corporation of any provisions of any law or regulation of any
governmental authority or any national securities exchange; and as a condition
of any sale or issuance the Corporation may require such agreements or
undertakings, if any, as the Corporation may deem necessary or advisable to
assure compliance with any such law or regulation.     o   Supplementary Plans.
The Committee may authorize supplementary plans applicable to Employees subject
to the tax laws of one or more countries other than the United States and
providing for the grant of Non-Qualified Stock Options, SARs, Restricted Stock,
Restricted Stock Units or Performance Shares to such Employees on terms and
conditions, consistent with the Plan, determined by the Committee, which may
differ from the terms and conditions of other Awards pursuant to the Plan for
the purpose of complying with the conditions for qualification of Awards for
favorable treatment under foreign tax laws. Notwithstanding any other provision
hereof, Options granted under any supplementary plan shall include provisions
that conform with Sections 4(a)(i), (ii) and (iii); SARs granted under any
supplementary plan shall include provisions that conform with Section 4(b);
Restricted Stock granted under any supplementary plan shall include provisions
that conform with Section 4(c); Restricted Stock Units granted under any
supplementary plan

12



--------------------------------------------------------------------------------



 



      shall include provisions that conform with Section 4(d); and Performance
Shares granted under any supplementary plan shall include provisions that
conform with Section 4(f).     p.   Effective Date and Term. The Plan was
adopted by the Board of Directors on November 17, 2005 and a by shareowners of
the Company on February 7, 2006. The Plan shall remain in effect until all
Awards under the Plan have been exercised or terminated under the terms of the
Plan and applicable Award Agreements; provided, however, that Awards under the
Plan may be granted only within ten (10) years from the effective date of the
Plan. The Plan was amended and restated on September 12, 2007 effective as of
February 7, 2006 to reflect changes in respect of Section 409A. The Plan was
further amended and restated on November 13, 2007.

13